2/27/2019                                  Federal lawsuit
                   Case 3:19-cv-00107-MMD-WGC              seeks to ban46-3
                                                     Document          legal prostitution
                                                                                 Filedin07/24/19
                                                                                          Nevada Page 1 of 8

      Menu                                                                                           • Watch Live

  Quick links...
                                                          ADVERTISEMENT




      LOCAL NEWS                                                                                   


      Federal lawsuit seeks to ban
      legal prostitution in Nevada
      Posted: 1:22 PM, Feb 26, 2019 Updated: 1:22 PM, Feb 26, 2019
      By: AP




                                                                                                                CLOSE

                                                          ADVERTISEMENT




https://www.ktnv.com/7f1c9d340a774949aa27e5edb9fa66bf                                                          PLTFS0091
                                                                                                                     1/5
2/27/2019                                  Federal lawsuit
                   Case 3:19-cv-00107-MMD-WGC              seeks to ban46-3
                                                     Document          legal prostitution
                                                                                 Filedin07/24/19
                                                                                          Nevada Page 2 of 8
      RENO, Nev. (AP) — A Texas woman who says she was forced into prostitution at
      a Nevada brothel has filed a lawsuit seeking to outlaw bordellos in the state under
      a century old U.S. law prohibiting the transport of women across state lines for
      prostitution.

      She also wants a judge to order the state to deposit $2 million in a fund annually
      to assist people seeking to exit the sex trade, including providing mental health
      services, job training and tattoo removal.

      Lawyers for Rebekah Charleston cite the Mann Act of 1910 in the suit filed
      Monday in federal court in Reno.

      The law banned interstate or foreign commerce transport "of any woman or girl
      for prostitution, debauchery or for any other immoral purpose."

      Legal brothel operators argue women who work there are safer than those who
      engage in illegal prostitution on the streets.
      Copyright 2019 The Associated Press. All rights reserved. This material may not be published, broadcast, rewritten or redistributed.


      CURATION BY

                                                            Sponsored
                                                            Gut Doctor "I Beg Americans To Throw Out
                                                            This Vegetable"
                                                            United Naturals




                                                            Sponsored
                                                            Sparks Nevada: Brilliant New Stair Lifts
                                                            Yahoo! Search



                                                                                                                                              CLOSE

                                                                         ADVERTISEMENT




                                                            Sponsored



https://www.ktnv.com/7f1c9d340a774949aa27e5edb9fa66bf                                                                                        PLTFS0092
                                                                                                                                                   2/5
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 3 of 8




              EXHIBIT 2
         Ronald B. Flowers, Prostitution In
         The Digital Age: Selling Sex From
          The Suite To The Street? At Pg.
               42-46 (Praeger 2011)
             PLTFS0093-PLTFS0098




              EXHIBIT 2


                                                                      PLTFS0093
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 4 of 8




                                                                      PLTFS0094
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 5 of 8




                                                                      PLTFS0095
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 6 of 8




                                                                      PLTFS0096
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 7 of 8




                                                                      PLTFS0097
Case 3:19-cv-00107-MMD-WGC Document 46-3 Filed 07/24/19 Page 8 of 8




                                                                      PLTFS0098
